Citation Nr: 0816848	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-35 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.

REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel





INTRODUCTION

The veteran served on active duty from May 1976 to November 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that determined that the veteran's former attorney 
was entitled to attorney's fees in the amount of $53,472.53.  
The veteran challenges this determination.


FINDINGS OF FACT

1.  In June 1997, the Board entered a final decision finding 
that new and material evidence had not been submitted to 
reopen claim for service connection for a psychiatric 
disorder.  

2.  There is of record a VA Form 22a Appointment of Attorney 
as Claimant's Representative, signed by the veteran and dated 
in August 1998, in favor of the veteran's former attorney. 

3.  The written fee agreement signed by the veteran and his 
former attorney and dated August 3, 1998, provided that 20 
percent of any past-due benefits were to be paid to the 
veteran's former attorney; this agreement was first received 
by the Board in December 1998.

4.  In January 2005, the RO granted service connection for a 
psychiatric disorder, rated as 100 percent disabling 
effective from August 12, 1992.  

5.  The January 2005 RO decision resulted in the award of 
past-due benefits to the veteran in a cash payment in the 
amount of $267,362.67, from which the attorney fee of 
$53,472.53 could be deducted.  


CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount 
of 20 percent of past-due benefits payable to the veteran, in 
the calculated in the amount of $53,472.53, have not been 
met.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An attorney fee dispute is not a "claim" for disability 
compensation benefits.  The Court has held that VA's duties  
to notify and assist do not apply to cases where, as here, 
the applicant is not seeking benefits under Chapter 51 of  
Title 38 of the United States Code, but rather, is seeking a 
decision regarding how benefits will be distributed under 
another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 
Vet. App. 453, 456 (2006).  

This matter comes to the Board from an April 2005 RO decision 
which determined that the veteran's former attorney was 
entitled to 20 percent of past due benefits paid to the 
veteran as a result of a January 2005 RO decision granting 
service connection for a psychiatric disorder.  The veteran 
appealed the April 2005 determination, claiming that his 
attorney is not entitled to payment since the attorney had 
not represented him since 1999.  The veteran has stated that 
his former attorney did very little work on the case.  

In regard to the fee arrangement, in August 1998, the veteran 
retained his former attorney to represent him in connection 
with his appeal to the Court.  Of record is a fee agreement 
dated August 3, 1998, signed by the veteran and his former 
attorney.  In exchange for representation, the veteran agreed 
to pay a fee equal to 20 percent of the total amount of any 
past-due benefits awarded by VA.  The agreement specified 
that the veteran could discharge the attorney at any time.  
The agreement also stipulated that if the veteran discharged 
his former attorney after he had fully or substantially 
performed or contributed substantially to the results finally 
obtained by the veteran, the veteran would be liable for the 
payment of the fee set forth above.  This document was 
received by the Board in December 1998.   

In a June 1997 decision, the Board found that no new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
At that time the veteran was represented by Disabled American 
Veterans.  In June 1998, the Board denied a motion by the 
veteran for reconsideration, filed by DAV.  The veteran 
appealed the Board's decision to the Court, and in October 
1998, pursuant to an unopposed motion to remand filed by the 
Secretary, the Court vacated the Board's June 1997 decision 
and remanded the case to the Board.  The veteran's former 
attorney was his attorney of record before the Court.  In 
April 1999, and again in December 1999, the Board remanded 
the claim to the RO.  In April 2000, the Board reopened the 
claim and remanded the issue to the RO for further 
development.  The veteran's former attorney was his 
representative.  In May 2000, the veteran appointed DAV as 
his representative.  In January 2003, the veteran appointed 
The American Legion as his representative, and in August 
2004, the veteran appointed the DAV as his representative.  
In January 2005, the RO granted service-connection for a 
psychiatric disorder and assigned a 100 percent evaluation 
effective from August 1992.  

Pursuant to the January 2005 RO decision, in an April 2005 
letter, the RO notified that veteran that he had been awarded 
past due benefits in the amount of $267,362.67.  He was 
advised that 20 percent of the past due benefits, or 
$53,472.53, would be withheld and paid to his attorney.  The 
veteran appealed the RO's determination.  In his April 2005 
notice of disagreement, he claimed that the attorney had not 
represented him since 1999, and that he was not entitled to 
any payment.  In his November 2005 substantive appeal, the 
veteran reported that he was sent a blank copy of a fee 
agreement in January 1999 and was told to sign it but not to 
date it.  He stated that the former attorney told him in 1999 
that he no longer represented the veteran, and that he told 
his former attorney in May 2000 that he no longer required 
his services.  

A claimant may have attorney representation for the 
prosecution of claims for VA benefits.  38 U.S.C.A. § 
5904(a).  An attorney may charge a fee for such 
representation only if specified statutory and regulatory 
criteria are satisfied.  38 U.S.C.A. § 5904(c), (d); 38 
C.F.R. § 20.609(c), (g), and (h). 

Under 38 U.S.C.A. § 5904(c)(1), a fee may not be charged, 
allowed, or paid for services of an attorney with respect to 
services provided before the date on which the Board of 
Veterans' Appeals first makes a final decision in the case.  
Such a fee may be charged, allowed, or paid in the case of 
services provided after such date only if an attorney is 
retained with respect to such case before the end of the one- 
year period beginning on that date. 

The regulation implementing 38 U.S.C.A. § 5904(c)(1), 
provides in pertinent part, that an attorney may charge fees 
only if the following conditions have been met: (1) a final 
decision has been promulgated by the Board with respect to 
the issue or issues involved; and (2) the attorney was 
retained not later than one year following the date on which 
that Board decision was promulgated, (i.e., there was a 
qualifying fee agreement within that time period).  38 C.F.R. 
§ 20.609(c); see also, In re Mason, 13 Vet. App. 79, 83-86 
(1999).  It also provides that a copy of the fee agreement 
must be filed with the Board [the regulation provides the 
specific address] within 30 days of its execution.  See 38 
C.F.R. § 20.609(g).  

Subject to the requirements set forth above, a claimant and 
an attorney-at-law may enter into a fee agreement providing 
that payment for the services of the attorney-at-law will be 
made directly to the attorney-at-law by VA out of any past- 
due benefits awarded as a result of a successful appeal to 
the Board or an appellate court or as a result of a reopened 
claim before VA following a prior denial of such benefits by 
the Board or an appellate court. Such agreement will be 
honored by VA only if the following conditions are met: (1) 
the total fee payable (excluding expenses) does not exceed 20 
percent of the total amount of the past-due benefits awarded; 
(ii) the amount of the fee is contingent on whether or not 
the claim is resolved in a manner favorable to the claimant 
or appellant; and (iii) the award of past-due benefits 
results in a cash payment to a claimant or an appellant from 
which the fee may be deducted. 38 C.F.R. § 20.609(h).  
Additionally, the attorney must notify the agency of original 
jurisdiction [i.e., the RO] of the existence of the agreement 
within 30 days of its execution.  38 C.F.R. § 20.609(h)(4).  

Past-due benefits means a nonrecurring payment resulting from 
a benefit, or benefits, granted on appeal or awarded on the 
basis of a claim reopened after a denial by the Board or the 
lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court. 38 C.F.R. § 20.609(h)(3).  

The veteran challenges the RO's determination that his former 
attorney is entitled to attorney's fees owed by the veteran 
from VA from the veteran's past due benefits.  Such payment 
is authorized if there was a fee agreement stipulating such 
mode of payment, and the fee agreement was in compliance with 
legal requirements (see 38 C.F.R. § 20. 609(h)).  The record 
shows that a final Board decision was promulgated on June 6, 
1997.  However, here the agreement was not compliant with 
legal requirements.  The veteran's former attorney was not 
retained by the veteran until August 3, 1998, more than a 
year after the Board decision was issued.  This is evidenced 
by the attorney fee agreement dated on August 3, 1998, and as 
noted above, the retaining of an attorney is shown by a 
qualifying fee agreement within the required time period.  
Additionally a copy of the fee agreement (rather than just a 
designation of representation) was not timely filed with the 
Board (See 38 C.F.R. § 20.609(g)), that is, within 30 days 
after August 3, 1998, since it was not received until 
December 1998, and the appellant did not notify the RO of the 
fee agreement, as required by regulation.  See 38 C.F.R. § 
20.609(h)(4). 

In light of the foregoing, the veteran's former attorney is 
not entitled to attorney's fees based on past due benefits.  
The law and regulations governing attorney fees is specific 
regarding the process that must be undertaken.  The veteran's 
former attorney is presumed to have knowledge of governing 
statute and regulations.  As such, the veteran's appeal must 
be granted.


ORDER

The fee agreement not having been timely filed by the 
veteran's former attorney, the veteran's claim for revocation 
of the award of attorney fees from past-due benefits, in the 
calculated amount of $53,472.53, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


